Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is made in reply to Application Serial Number 17/139,853 filed December 31, 2020.  As originally filed, Claims 1 – 18 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 December 2020 and 11 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  For the IDS dated 31 December 2020, translations for the Foreign References were only provided for the Abstract.  Additionally, there was no translation provided for the NPL (Chinese Office Action dated 22 September 2020).  These documents were thus considered.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S11a, S11b1, S11b2, S11d, S51, S52, S53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 


Claim Objections
Claims 1, 3 - 5, 7 - 9, 11 – 12 and 15 - 18 are objected to because of the following informalities:  
• “in response to the preset operation instruction reaches” in various claims including Claim 1 ll. 2 – 3, Claim 3 line 3, Claim 4 ll. 3 – 4, Claim 5 line 5, Claim 8 line 3, Claim 9 line 6, Claim 11 line 3, Claim 12 ll. 3 – 4, and Claim 16 line 3 appears to be a typographical error
• “in response to it is detected” in Claim 7 line 7 appears to be a typographical error
• “the second electronic device, a first electronic device in Claim 7 ll. 10 – 11 and Claim 15 ll. 13 – 14 should apparently be – the second electronic device or a first electronic device –
• “in response to executed by a processor” in Claim 17 ll. 1 – 2 and Claim 18 ll. 1 – 2 appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the live streaming interactive apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the live streaming interactive apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 - 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a storage medium and the specification as originally filed does not explicitly define the storage medium as non-transitory stating that “the storage medium may be a non-transitory computer-readable storage medium”, ([0172]).  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a storage media (also called computer readable medium, machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2
A claim drawn to a storage medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing "A storage medium" to --A non-transitory storage medium--, thus excluding that portion of the scope covering transitory signals.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 – 7, 9 – 10, 13 – 15 and 17 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al., US Pub. 2018/0124477 A1 (hereinafter Qu) [Qu is included on the IDS dated 9/11/2021].

In regards to Claim 1, Qu discloses a method, applied to an electronic device and comprising: 
invoking preset animation information corresponding to a preset operation instruction in response to the preset operation instruction reaches a preset condition (Qu: Fig. 5 and [0132] – [0134], where a call to action is provided in connection with a live video stream and is in response to a trigger setting, i.e. engagement level, is satisfied, such as a number of likes or comments exceeding a predefined level trigger; [0078], where an animation is associated with the call to action element; [0065] – [0067], where a trigger level which must be reached is set by the broadcaster, for example, the broadcaster could set 500 “likes” or 15 comments); 
rendering the preset animation information to obtain a preset animation (Qu: [0078], where in response to the broadcaster configuring a call to action that is a “Tap the Surprise” interaction, the call to action element preview is generated and overlaid on the live video stream preview; [0081], where animations can include hearts, thumbs up, emoticons, etc.; Fig. 3C and [0088], where in response to the viewer successfully completing the interaction, an animation is initiated); and 
displaying the preset animation on a current live streaming interface, wherein the preset operation instruction is used to express emotions to a first user corresponding to a first user account (Qu: Fig. 3A and [0081], where the call-to-action system provides a reaction stream 308 overlaid on the live video stream display 306.  For example, reaction elements, e.g., hearts, thumbs up, emoticons, etc., appear to float across the live stream display to indicate the type of reactions viewers are having to the live stream), and the first user account is a user account with preset permissions in a current live streaming room corresponding to the current live streaming interface (Qu: Fig. 2B and [0079], where after the broadcaster configures the call to action, the broadcaster begins the live video stream; [0048], where the broadcaster previously creates a structured benefit object, such that the benefit object is associated with the broadcasters social networking account).

Regarding Claim 2, Qu discloses the method according to claim 1, wherein before invoking preset animation information corresponding to the preset operation instruction, the method further comprises: 
receiving a first instruction sent by a server, wherein the first instruction is used to indicate that the preset operation instruction reaches the preset condition (Qu: Fig. 4 and [0098], where a call-to-action manager 410 is hosted by the server; Fig. 4 and [0126], where call-to-action manager 414 triggers the call when the appropriate engagement level has been reached), 
where said invoking preset animation information corresponding to the preset operation instruction comprises: 
invoking preset animation information corresponding to the preset operation instruction according to the first instruction (Qu: Fig. 4 and [0126], where the call-to-action settings manager 414 triggers the call to action when the appropriate engagement level has been reached; [0080]-[0082], , where based on settings and definitions associated with a call to action, a call-to-action element 310 can be presented, for example, in the reaction stream 308 where the call-to-action element refers to a display element that is the representation of the call to action configured by the broadcaster).

Regarding Claim 5, Qu discloses the method according to claim 1, wherein the electronic device is a first electronic device, and the first electronic device is an electronic device that logs in the first user account (Qu: Fig. 1 and [0032] – [0033] and [0037], where a broadcasting client device 102 is used by a broadcaster to configure a call to action to provide in connection with a live video stream which live stream is provided by the broadcaster), 
where said invoking preset animation information corresponding to the preset operation instruction in response to the preset operation instruction reaches the preset condition comprises: 
invoking preset animation information corresponding to the preset operation instruction in response to the first electronic device detects that the preset operation instruction reaches the preset condition (Qu: [0086], where in response to detecting that a predefined trigger has been satisfied, the call-to-action element 310 is deployed in connection with live video stream).

Regarding Claim 6, Qu discloses the method according to claim 1, wherein the electronic device is a first electronic device, and the first electronic device is an electronic device that logs in the first user account (Qu: Fig. 1 and [0032] – [0033] and [0037], where a broadcasting client device 102 is used by a broadcaster to configure a call to action to provide in connection with a live video stream which live stream is provided by the broadcaster), 
where after invoking preset animation information corresponding to the preset operation instruction, the method further comprises: 
sending the preset animation information to a second electronic device (Qu: Figs. 3A-3G and [0080] – [0092], where Figs. 3A-3G illustrate a call to action from the perspective of a viewer client device and including deploying the call-to-action element 310 to float across the live video stream display 306), 
wherein the first electronic device and the second electronic device are electronic devices in the current live streaming room (Qu: Fig. 1 and [0033], where the broadcasting client device 102, the viewer client devices 106a, 106b and the server 110 communicate via a network; [0005], where a broadcaster may configure a call to action to user in association with a live video stream).

Regarding Claim 7, Qu discloses a method, applied to a server (Qu: Fig. 1 and [0043], where a call-to-action system 100 includes a server 110) and comprising: 
receiving a preset operation instruction sent by a second electronic device, wherein the preset operation instruction is used to express emotions to a first user corresponding to a first user account, and the first user account is a user account with preset permissions in a current live streaming room (Qu: [0065] – [0067], where a trigger level which must be reached is set by the broadcaster, for example, the broadcaster could set 500 “likes” or 15 comments; Fig. 3A and [0081], where the call-to-action system provides a reaction stream 308 overlaid on the live video stream display 306.  For example, reaction elements, e.g., hearts, thumbs up, emoticons, etc., appear to float across the live stream display to indicate the type of reactions viewers are having to the live stream; Fig. 2B and [0079], where after the broadcaster configures the call to action, the broadcaster begins the live video stream; [0048], where the broadcaster previously creates a structured benefit object, such that the benefit object is associated with the broadcasters social networking account); and 
sending a first instruction to a target electronic device in the current live streaming room in response to it is detected that the preset operation instruction reaches a preset condition, wherein the first instruction is used to indicate that the preset operation instruction reaches the preset condition (Qu: Fig. 5 and [0132] – [0134], where a call to action is provided in connection with a live video stream and is in response to a trigger setting, i.e. engagement level, is satisfied, such as a number of likes or comments exceeding a predefined level trigger; [0023], where in response to detecting that a viewer successfully interacts with the call-to-action element in a predefined manner, the call-to-action system provides a benefit to the viewer), 
wherein the target electronic device comprises at least one of: the second electronic device, a first electronic device that logs in the first user account (Qu: Fig. 1 and [0033], where a call-to-action system 100 includes at least a broadcasting client device 102, viewer client devices 106a, 106b and a server 110 which communicate via a network).

In regards to Claim 9, Qu discloses an apparatus, comprising: 
a processor (Qu: Fig. 6 and [0149], processor 602); 
a memory for storing instructions executable by the processor (Qu: Fig. 6 and [0150], processor 602 executes instructions stored in memory 604), 
wherein the processor is configured to: 
invoke preset animation information corresponding to a preset operation instruction in response to the preset operation instruction reaches a preset condition (Qu: Fig. 5 and [0132] – [0134], where a call to action is provided in connection with a live video stream and is in response to a trigger setting, i.e. engagement level, is satisfied, such as a number of likes or comments exceeding a predefined level trigger; [0078], where an animation is associated with the call to action element; [0065] – [0067], where a trigger level which must be reached is set by the broadcaster, for example, the broadcaster could set 500 “likes” or 15 comments); 
render the preset animation information to obtain a preset animation (Qu: [0078], where in response to the broadcaster configuring a call to action that is a “Tap the Surprise” interaction, the call to action element preview is generated and overlaid on the live video stream preview; [0081], where animations can include hearts, thumbs up, emoticons, etc.; Fig. 3C and [0088], where in response to the viewer successfully completing the interaction, an animation is initiated); and 
display the preset animation on a current live streaming interface, wherein the preset operation instruction is used to express emotions to a first user corresponding to a first user account (Qu: Fig. 3A and [0081], where the call-to-action system provides a reaction stream 308 overlaid on the live video stream display 306.  For example, reaction elements, e.g., hearts, thumbs up, emoticons, etc., appear to float across the live stream display to indicate the type of reactions viewers are having to the live stream), and the first user account is a user account with preset permissions in a current live streaming room corresponding to the current live streaming interface (Qu: Fig. 2B and [0079], where after the broadcaster configures the call to action, the broadcaster begins the live video stream; [0048], where the broadcaster previously creates a structured benefit object, such that the benefit object is associated with the broadcasters social networking account).

Regarding Claim 10, Qu discloses the apparatus according to claim 9, wherein the processor is further configured to: 
receive a first instruction sent by a server, wherein the first instruction is used to indicate that the preset operation instruction reaches the preset condition (Qu: Fig. 4 and [0098], where a call-to-action manager 410 is hosted by the server; Fig. 4 and [0126], where call-to-action manager 414 triggers the call when the appropriate engagement level has been reached), 
wherein the processor is further configured to invoke preset animation information corresponding to the preset operation instruction according to the first instruction (Qu: Fig. 4 and [0126], where the call-to-action settings manager 414 triggers the call to action when the appropriate engagement level has been reached; [0080]-[0082], , where based on settings and definitions associated with a call to action, a call-to-action element 310 can be presented, for example, in the reaction stream 308 where the call-to-action element refers to a display element that is the representation of the call to action configured by the broadcaster).

Regarding Claim 13, Qu discloses the apparatus according to claim 9, wherein the live streaming interactive apparatus is a first electronic device, and the first electronic device is an electronic device that logs in the first user account (Qu: Fig. 1 and [0032] – [0033] and [0037], where a broadcasting client device 102 is used by a broadcaster to configure a call to action to provide in connection with a live video stream which live stream is provided by the broadcaster), 
wherein the processor is further configured to invoke preset animation information corresponding to the preset operation instruction in response to the first electronic device detects that the preset operation instruction reaches the preset condition (Qu: [0086], where in response to detecting that a predefined trigger has been satisfied, the call-to-action element 310 is deployed in connection with live video stream).

Regarding Claim 14, Qu discloses the apparatus according to claim 9, wherein the live streaming interactive apparatus is a first electronic device, and the first electronic device is an electronic device that logs in the first user account (Qu: Fig. 1 and [0032] – [0033] and [0037], where a broadcasting client device 102 is used by a broadcaster to configure a call to action to provide in connection with a live video stream which live stream is provided by the broadcaster), 
wherein the processor is further configured to: 
send the preset animation information to a second electronic device (Qu: Figs. 3A-3G and [0080] – [0092], where Figs. 3A-3G illustrate a call to action from the perspective of a viewer client device and including deploying the call-to-action element 310 to float across the live video stream display 306), 
wherein the first electronic device and the second electronic device are electronic devices in the current live streaming room (Qu: Fig. 1 and [0033], where the broadcasting client device 102, the viewer client devices 106a, 106b and the server 110 communicate via a network; [0005], where a broadcaster may configure a call to action to user in association with a live video stream).

In regards Claim 15, Qu discloses an apparatus, comprising: 
a processor (Qu: Fig. 6 and [0149], processor 602);
a memory for storing instructions executable by the processor (Qu: Fig. 6 and [0150], processor 602 executes instructions stored in memory 604), 
wherein the processor is configured to: 
receive a preset operation instruction sent by a second electronic device, wherein the preset operation instruction is used to express emotions to a first user corresponding to a first user account, and the first user account is a user account with preset permissions in a current live streaming room (Qu: [0065] – [0067], where a trigger level which must be reached is set by the broadcaster, for example, the broadcaster could set 500 “likes” or 15 comments; Fig. 3A and [0081], where the call-to-action system provides a reaction stream 308 overlaid on the live video stream display 306.  For example, reaction elements, e.g., hearts, thumbs up, emoticons, etc., appear to float across the live stream display to indicate the type of reactions viewers are having to the live stream; Fig. 2B and [0079], where after the broadcaster configures the call to action, the broadcaster begins the live video stream; [0048], where the broadcaster previously creates a structured benefit object, such that the benefit object is associated with the broadcasters social networking account); and 
send a first instruction to a target electronic device in the current live streaming room in response to it is detected that the preset operation instruction reaches a preset condition, wherein the first instruction is used to indicate that the preset operation instruction reaches the preset condition (Qu: Fig. 5 and [0132] – [0134], where a call to action is provided in connection with a live video stream and is in response to a trigger setting, i.e. engagement level, is satisfied, such as a number of likes or comments exceeding a predefined level trigger; [0023], where in response to detecting that a viewer successfully interacts with the call-to-action element in a predefined manner, the call-to-action system provides a benefit to the viewer), 
wherein the target electronic device comprises at least one of: the second electronic device, a first electronic device that logs in the first user account (Qu: Fig. 1 and [0033], where a call-to-action system 100 includes at least a broadcasting client device 102, viewer client devices 106a, 106b and a server 110 which communicate via a network).

Regarding Claim 17, Qu discloses a storage medium (Qu: [0140], computer-readable media), wherein instructions in the storage medium (Qu: [0140], computer-readable media for storing computer-executable instructions), in response to executed by a processor of a live streaming interactive apparatus, enables the live streaming interactive apparatus to execute the live streaming interactive method (Qu: Abstract: systems for providing a call to action in connection with a live video stream) according to claim 1.

Regarding Claim 18, discloses a storage medium (Qu: [0140], computer-readable media), wherein instructions in the storage medium (Qu: [0140], computer-readable media for storing computer-executable instructions), in response to executed by a processor of a live streaming interactive apparatus, enables the live streaming interactive apparatus to execute the live streaming interactive method (Qu: Abstract: systems for providing a call to action in connection with a live video stream) according to claim 7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 4, 8, 11 – 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Yu et al., US Pub. 2017/0200202 A1 (hereinafter Yu).

Regarding Claim 3, Qu discloses the method according to claim 1, further comprising: 
extracting N target virtual resources corresponding to the preset operation instruction from the first user account in response to the preset operation instruction reaches the preset condition, wherein N is a preset value and is a positive integer (Qu: [0064] – [0067], where a broadcaster may set up a trigger for the call to action once the viewing audience reaches a particular engagement level.  For example, the broadcaster may stipulate that the system will trigger the call to action once at least 500 users have hit the “like” icon or the call to action will be triggered when viewers have submitted at least 15 comments, where 500 and 15 are N);
determining information of a virtual element according to the target virtual resource (Qu: Fig. 3A and [0084] – [0086], where the call-to-action system can trigger a call to action in response to a predetermined number of viewer comments and/or likes being submitted in associate with the live video stream; [0078], where the broadcaster can configure various appearance options related to the call to action such as an animation associated with the call-to action); and
displaying the virtual element on the current live streaming interface (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  	But Qu fails to explicitly disclose determining information of a virtual red envelope; displaying the virtual red envelope according to the information of the virtual red envelope (emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches determining information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server); 
displaying the virtual red envelope according to the information of the virtual red envelope (Yu: Fig. 4D and [0048], where a special red-envelope is displayed which shows a re-envelope icon 418 floating above other chat content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).
	

Regarding Claim 4, Qu discloses the method according to claim 1, further comprising: 
receiving a second instruction sent by a server, wherein the second instruction carries information of a virtual element, and the second instruction is an instruction generated in response to the preset operation instruction reaches the preset condition (Qu: Fig. 3 and [0086], where in response to detecting that the predefined trigger has been satisfied, the call-to-action system 100 deploys the call-to-action element 310, or floating cake; Fig. 4 and [0098], where a call-to-action manager 410 is hosted by the server); and
displaying the virtual element on the current live streaming interface (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  	But Qu fails to explicitly disclose carries information of a virtual red envelope; and displaying the virtual red envelope according to the information of the virtual red envelope (emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches carries information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server); and
displaying the virtual red envelope according to the information of the virtual red envelope (Yu: Fig. 4D and [0048], where a special red-envelope is displayed which shows a red-envelope icon 418 floating above other chat content; Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).

Regarding Claim 8, Qu discloses the method according to claim 7, further comprising: 
extracting N target virtual resources corresponding to the preset operation instruction from the first user account in response to the preset operation instruction reaches the preset condition, wherein N is a preset value and is a positive integer (Qu: [0064] – [0067], where a broadcaster may set up a trigger for the call to action once the viewing audience reaches a particular engagement level.  For example, the broadcaster may stipulate that the system will trigger the call to action once at least 500 users have hit the “like” icon or the call to action will be triggered when viewers have submitted at least 15 comments, where 500 and 15 are N); 
determining information of a virtual element according to the target virtual resource (Qu: Fig. 3A and [0084] – [0086], where the call-to-action system can trigger a call to action in response to a predetermined number of viewer comments and/or likes being submitted in associate with the live video stream; [0078], where the broadcaster can configure various appearance options related to the call to action such as an animation associated with the call-to action); 
sending a second instruction to the target electronic device, wherein the second instruction carries information of a virtual element (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  	But Qu fails to explicitly disclose a target virtual red envelope and instruction carries information of a virtual red envelope (emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches a virtual red envelope (Yu: [0028], where red envelopes can be used to distribute virtual merchandise or other rewards);
carries information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).  Senders of red envelopes can create or edit challenges to generate user interest, (Yu: [0028]).


Regarding Claim 11, Qu discloses the apparatus according to claim 9, wherein the processor is further configured to: 
extract N target virtual resources corresponding to the preset operation instruction from the first user account in response to the preset operation instruction reaches the preset condition, wherein N is a preset value and is a positive integer (Qu: [0064] – [0067], where a broadcaster may set up a trigger for the call to action once the viewing audience reaches a particular engagement level.  For example, the broadcaster may stipulate that the system will trigger the call to action once at least 500 users have hit the “like” icon or the call to action will be triggered when viewers have submitted at least 15 comments, where 500 and 15 are N); 
determine information of a virtual element according to the target virtual resource (Qu: Fig. 3A and [0084] – [0086], where the call-to-action system can trigger a call to action in response to a predetermined number of viewer comments and/or likes being submitted in associate with the live video stream; [0078], where the broadcaster can configure various appearance options related to the call to action such as an animation associated with the call-to action), 
wherein the processor is further configured to display the virtual element on the current live streaming interface (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  	But Qu fails to explicitly disclose determine information of a virtual red envelope; display the virtual red envelope according to the information of the virtual red envelope (emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches determine information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server); and
display the virtual red envelope according to the information of the virtual red envelope (Yu: Fig. 4D and [0048], where a special red-envelope is displayed which shows a re-envelope icon 418 floating above other chat content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).

Regarding Claim 12, Qu discloses the apparatus according to claim 9, wherein the processor is further configured to: 
receive a second instruction sent by a server, wherein the second instruction carries information of a virtual red envelope, and the second instruction is an instruction generated in response to the preset operation instruction reaches the preset condition (Qu: Fig. 3 and [0086], where in response to detecting that the predefined trigger has been satisfied, the call-to-action system 100 deploys the call-to-action element 310, or floating cake; Fig. 4 and [0098], where a call-to-action manager 410 is hosted by the server), 
wherein the processor is further configured to display the virtual element on the current live streaming interface (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  But Qu fails to explicitly disclose carries information of a virtual red envelope; and
display the virtual red envelope according to the information of the virtual red envelope.
(emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches carries information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server); and
display the virtual red envelope according to the information of the virtual red envelope (Yu: Fig. 4D and [0048], where a special red-envelope is displayed which shows a red-envelope icon 418 floating above other chat content; Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).

Regarding Claim 16, Qu discloses the apparatus according to claim 15, wherein the processor is further configured to: 
extract N target virtual resources corresponding to the preset operation instruction from the first user account in response to the preset operation instruction reaches the preset condition, wherein N is a preset value and is a positive integer (Qu: [0064] – [0067], where a broadcaster may set up a trigger for the call to action once the viewing audience reaches a particular engagement level.  For example, the broadcaster may stipulate that the system will trigger the call to action once at least 500 users have hit the “like” icon or the call to action will be triggered when viewers have submitted at least 15 comments, where 500 and 15 are N); 
determine information of a virtual red envelope according to the target virtual resource (Qu: Fig. 3A and [0084] – [0086], where the call-to-action system can trigger a call to action in response to a predetermined number of viewer comments and/or likes being submitted in associate with the live video stream; [0078], where the broadcaster can configure various appearance options related to the call to action such as an animation associated with the call-to action); 
send a second instruction to the target electronic device, wherein the second instruction carries information of a virtual element (Qu: [0005] and [0020], where the call-to-action element overlays the live video stream; Fig. 3A and [0086], where the call-to-action element 310 floats across the live video stream display 306 such that the viewer remains engaged with the live video stream because the viewer can still see and hear the live video stream display).
  	But Qu fails to explicitly disclose a target virtual red envelope and instruction carries information of a virtual red envelope (emphasis added to distinguish elements not explicitly taught by Qu).
Yu from a similar endeavor teaches a virtual red envelope (Yu: [0028], where red envelopes can be used to distribute virtual merchandise or other rewards);
carries information of a virtual red envelope (Yu: Fig. 3 and [0042], where once a request for a red envelope is initiated, red envelopes can be assembled by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qu in view of Yu such that the call-to-action element of Qu could be the virtual red-envelope disclosed by Yu which allow regular users to gift friends among a user group by displaying a red-envelope icon with the user interface, (Yu: [0006] – [0007]).  Senders of red envelopes can create or edit challenges to generate user interest, (Yu: [0028]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akagawa et al., US 2017/0374391 A1 disclose in video distribution, when the number of inputted stamps is at or over a specific number, the user can be given a reward ([0101]).
Xie et al., US Pub. 2021/0204001 A1 disclose that when the number of gifts sent by the target audience to the anchor exceeds the number threshold, then voice data in the live video is obtained, ([0025]).
You et al., US Pub. 2016/0335684 A1 disclose sending and receiving virtual gifts including red envelope (Abstract and Fig. 17).
Y. Chen and F. Xiong, "The Business Model of Live Streaming Entertainment Services in China and Associated Challenges for Key Stakeholders," in IEEE Access, vol. 7, pp. 116321-116327, 2019, doi: 10.1109/ACCESS.2019.2935005 disclose live streaming broadcast industry in China bases its business model on viewers buying virtual gifts, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421